Title: From John Adams to Z. G. Whitman, 2 June 1822
From: Adams, John
To: Whitman, Z. G.



Sir
Montezillo 2 June 1822

My best thanks are due to you for your historical sketch of the Ancient & honorable artillery company. I have enjoyed its festivities almost from my cradle and held it always in high veneration. I am too nearly blind to read it myself and have not yet had time & opportunity to hear it read by a friend. Enough has been shown to me to perceive its ample details and to convince me that it is well written & I hope that it will be a lasting monument of your rising character & fame
I am Sir your will wisher & very / humble Sert
